Citation Nr: 1748893	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as due to exposure to herbicide agents.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as due to exposure to herbicide agents and/or as secondary to prostate cancer.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as due to exposure to herbicide agents and/or as secondary to prostate cancer or a mid- and low back disorder.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as due to exposure to herbicide agents and/or as secondary to prostate cancer or a mid- and low back disorder.

8.  Entitlement to service connection for a right hand tremor, claimed as due to exposure to herbicide agents.

9.  Entitlement to service connection for a left hand tremor, claimed as due to exposure to herbicide agents.

10.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

11.  Entitlement to service connection for a mid- and low back disorder, to include as secondary to service-connected pes planus.

12.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes planus.

13.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes planus.

14.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected pes planus.

15.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus.

16.  Entitlement to service connection for a disorder of the toes of the right foot.

17.  Entitlement to service connection for a disorder of the toes of the left foot.

18.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

19.  Entitlement to an initial compensable rating prior to August 27, 2015, and in excess of 20 percent thereafter for pes planus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 (headaches, sleep apnea, hands, hypertension, back, knees, ankles, toes, PTSD, pes planus), December 2009 (TBI), and June 2014 (bilateral upper and lower extremities) rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.
 
The issues of entitlement to service connection for headaches, sleep apnea, peripheral neuropathy of the bilateral upper and lower extremities, tremors of the bilateral hands, a mid- and low back disorder, bilateral knee disorders, and bilateral ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal as to the issue of entitlement to service connection for hypertension, a disorder of the toes of the right foot, and a disorder of the toes of the left foot.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a TBI, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  Right upper extremity peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident during service; did not manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service, or within a year of service discharge; and is not caused or aggravated by a service-connected disability.

4.  Left upper extremity peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service, or within a year of service discharge; and is not caused or aggravated by a service-connected disability

5.  For the entire appeal period, the Veteran's PTSD, with secondary depression, has been productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

6.  For the entire appeal period, the Veteran's bilateral pes planus, which is service-connected on the basis of aggravation beyond its preexisting level of severity, has resulted in severe flat foot, without more severe symptoms more nearly approximately pronounced flat foot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a disorder of the toes of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a disorder of the toes of the left foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

8.  The criteria for an initial rating of 20 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.22, 4.71a, DC 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Withdrawn Claims

At his April 2017 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for hypertension, a disorder of the toes of the right foot, and a disorder of the toes of the left foot.  See transcript, pp. 2-3.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal as to issues of entitlement to service connection for hypertension, a disorder of the toes of the right foot, and a disorder of the toes of the left foot.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f). Here, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including early-onset peripheral neuropathy, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  TBI

In documents of record and at his April 2017 Board hearing, the Veteran contends that he lost consciousness during a firefight in Vietnam, and has memory problems regarding that event.  See transcript, p. 4.  Both he and his spouse testified that the Veteran has problems with his memory; however, he acknowledged that he had not been diagnosed with a TBI.  Id., pp. 4-5, 22-23.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

The matter of a medical diagnosis for a disability not capable of lay observation, such as that of TBI, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of TBI involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized neurological testing.  In the instant case, there is no suggestion that the Veteran has had such specialized training.  Furthermore, he expressly denies that he has been given a diagnosis of a TBI by medical professionals.  Therefore, as he does not have the appropriate medical training and expertise to competently self-diagnose TBI, the lay assertions in this regard have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Furthermore, absent a current diagnosis of a TBI, or persistent and recurrent symptoms of such claimed disorder, the Board finds that VA's duty to provide an examination is not triggered.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);   McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In summary, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a TBI, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Specifically, his service treatment records, and post-service private and VA treatment records are negative for such a diagnosis.  In fact, while the Veteran discussed the question of a TBI in service with a March 2009 VA clinician, no diagnosis of TBI was provided, and the clinician found that the Veteran's "cognitive testing is normal."  Consequently, absent a current disability, service connection for a TBI is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a TBI.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Right and Left Upper Extremity Peripheral Neuropathy

In documents of record and at his April 2017 Board hearing, the Veteran contends that his bilateral upper extremity peripheral neuropathy is related to his service-connected prostate cancer, to include his treatment for such disease, or due to his in-service exposure to herbicide agents.  

Based upon a review of the record, the Board finds that service connection for bilateral upper extremity peripheral neuropathy is not warranted on a direct, presumptive, or secondary basis.  

In regard to presumptive service connection, the Veteran was not diagnosed with peripheral neuropathy within one year of separation from service, and no contemporaneous evidence of upper extremity peripheral neuropathy within one year of exposure is of record.  Additionally, the Veteran has not reported that peripheral neuropathy had its onset within one year of exposure, or that he has had a continuity of symptomatology that was subsequently diagnosed as peripheral neuropathy with an onset in the first post-service year.  Furthermore, his spouse's testimony that it began in "2000, or 1969" is inconclusive as to date and silent as to severity.  See transcript, pp. 61-62.  

Furthermore, in February 2014, a VA examiner reviewed the record and offered an opinion as to the etiology of the Veteran's peripheral neuropathy.  At such time, she noted that the Veteran had undergone electrodiagnostic testing in 2010 for various 'peripheral neuropathy' symptoms, which revealed diagnoses of very mild left cubital tunnel syndrome (i.e., compression type neuropathy of the left ulnar nerve of the left arm), mild right carpal tunnel syndrome (i.e., a compression type neuropathy of the right median nerve of the left wrist), and bilateral upper and lower length dependent predominantly axonal peripheral polyneuropathy of all 4 extremities, mild in upper extremities.  The examiner further noted that the first two neuropathies were, by definition, 'compression' types of neuropathies (i.e., mechanically induced due to repetitive motion/compression).  

With regard to the relationship between such diagnosed neuropathies and the Veteran's prostate cancer, the examiner opined that left ulnar and right median neuropathies are not due or aggravated by prostate cancer and its treatment.  In support of such opinion, she noted that such are compression type neuropathies which preexisted the diagnosis of prostate cancer.  They are thus not 'due to' prostate cancer or its treatment. In addition, there is no physiologic mechanism by which the treatments which Veteran received for his cancer (or the cancer itself) would have 'aggravated' these conditions.

With regard to the Veteran's diagnosed bilateral upper and lower extremity peripheral polyneuropathies, the examiner opined that such are not at
least as likely as not due to, or aggravated by, the prostate cancer or its treatment.  In support of such opinion, she noted that such peripheral polyneuropathy preexisted the prostate cancer diagnosis and treatment.  In addition, the type of treatment which this type of cancer (and the type of treatments he received for it) are not known to cause or aggravate neuropathies of this type.  While it is true that very localized nerve damage can occur during prostatectomy which can result in erectile dysfunction and voiding problems, which the Veteran reported, such localized nerve damage during a prostatectomy does not constitute a 'separate condition'.  It is also not the same as (and does not constitute) a peripheral polyneuropathy of the type diagnosed in 2010.

In June 2014, another VA examiner addressed whether the Veteran's bilateral upper and lower length dependent predominantly axonal peripheral polyneuropathy of all four extremities is less likely as not medically attributable to herbicide agent/Agent Orange exposure.  In support of such opinion, the examiner reviewed the Veteran's records and relevant medical literature, and opined that the record does not contain evidence that the Veteran's peripheral neuropathy symptoms or diagnosis was of "early onset" (occurring within 1 year of exposure).  Rather, the first documentation of symptoms in the available record is March 2009, although on July 2010 there is history that the Veteran's soles of his feet have been numb for years.  It is less likely as not that Agent Orange or a similar neurotoxin would have a delayed effect, many years later, which would cause relatively rapid progression to involve hands.  It is most likely that there is a continuing process or exposure that is causing Veteran's
condition.  The examiner noted that idiopathic peripheral neuropathy is the diagnosis listed in his VA treatment records, and it was his opinion that such continued to be the most appropriate diagnosis. 

In this regard, the Board accords the February 2014 and June 2014 VA opinions great probative weight as the examiners provided a complete rationale, relying on and citing to the records reviewed.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Further, there is no contrary medical opinion of record. 

Although the Veteran and his spouse sincerely believe that his bilateral upper extremity peripheral neuropathy is related to his service-connected prostate cancer, or his exposure to herbicide agents in service, this is a complex medical matter requiring training and experience which they do not possess.  Specifically, the question of causation or aggravation of peripheral neuropathy involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of peripheral neuropathy and the impact prostate cancer, and its treatment, and/or exposure to hazardous chemicals may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of peripheral neuropathy, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's and his spouse's lay assertions.

In summary, the Board finds that bilateral extremity peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident during service; did not manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service, or within a year of service discharge; and is not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  PTSD

As of the date of service connection, i.e., May 30, 3007, the Veteran's PTSD is evaluated as 30 percent disabling under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

Furthermore, in Bankhead  v. Shulkin, 29 Vet. App. 10 (2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). In the instant case, the Veteran's claim was certified to the Board in January 2017 and, as such, the DSM-5 applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores. However, to the extent that such were included in the assessment of the Veteran's PTSD, the Board will consider them. In this regard, a GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126 (a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran contends that he is entitled to a higher rating because of the severity of his PTSD symptoms.  At his April 2017 Board hearing, he testified that he is startled by loud noises, avoids crowds, and has panic attacks, trouble sleeping, depression, and suicidal thoughts.  See transcript, pp. 15-18, 22.  Additionally, his spouse testified that he gets angry quickly and has nightmares.  Id., pp. 9, 14.

At his December 2007 VA examination, the Veteran reported that he experiences nightmares, intrusive thoughts three times per week, difficulty sleeping, irritability, and an exaggerated startle response.  He further indicated that he was currently married, which was going well other than the normal difficulties in a marriage, and had two sons.  It was noted that he was quite withdrawn and did not associate much with others.  He enjoyed metal working, woodworking, and taking care of the yard.  The Veteran further reported he was currently working as a truck driver.  It was noted that he had worked with his present company for one year after being laid off from his previous company.  He reported that the job was going well, and he had not missed any work.  It was noted that the Veteran's longest job was when he worked for 13 years for an oil company as an assistant manager followed by a promotion to manager.  Upon mental status examination, the Veteran was casually dressed and well groomed, speech was clear, and he was oriented times four.  Thoughts were logical and goal-directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupation.  His affect was constricted and mood appeared dysphoric.  Attention, concentration, and memory were grossly intact.  The examiner characterized the Veteran's PTSD as "mild to moderate," noted a diagnosis of depressive disorder as secondary to PTSD, and assigned a GAF score of 62.  He further observed that the Veteran's PTSD had moderately effected his emotional and social functioning, but had only a mild effect on his occupational functioning.  

In April 2008, a Vet Center clinician found that the Veteran was suspicious, defensive, and anxious, as well as quick tempered, friendless, guilty-feeling, jumpy, and angry.  In February 2009, a VA clinician observed that the Veteran was experiencing depression and anxiety.  In March 2009, a treating VA clinician recorded that the Veteran reported experiencing memory loss and intermittent depressed mood.  The clinician assigned a GAF score of 88.  In June 2010, a Vet Center clinician found that the Veteran was experiencing increased depression, but had no homicidal or suicidal ideation.  In November 2010, a Vet Center clinician found that the Veteran was experiencing depression, guilt, anger, isolation, hyper-alertness, and nightmares.  In February 2011, a Vet Center clinician found that the Veteran was reclusive and depressed, and was experiencing sleep disturbances and nightmares.  The clinician further recorded that the Veteran had no homicidal or suicidal ideations.

At his August 2015 VA examination, the examiner recorded that the Veteran's PTSD symptoms include nightmares, flashbacks, insomnia, irritability, avoidance of trauma triggers and activity triggers, hypervigilance, and startle.  He also noted that the Veteran's depression included symptoms of dysphoric mood, anhedonia, low motivation, insomnia, appetite loss, and feelings of hopelessness, helplessness, and worthlessness, but there was no suicidal ideation.  The examiner opined that the Veteran's level of impairment is best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In this regard, the examiner noted that the Veteran was married for 49 years.  He was irritable and short tempered.  It was observed that he and his spouse argued several times a week, but had gotten better.  He socializes with his wife, but avoided crowds and loud places.  He has 12 close friends with whom he went to church, dinner, and the coast.  He preferred to keep the group to 2 couples, and had more friends now and was doing more social activities.  With regard to his occupational history, it was noted that the Veteran was forced to retire from his profession of a cross country driver as a result of prostate cancer in 2013.  While working, he got along well with co-workers as a result of not having to deal with many people at a time.  His concentration was good, but memory was slightly impaired.  Also, he would be distracted by flashbacks, but would recover and return his concentration to his work.  The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Upon mental status examination, the Veteran was oriented times three, and had normal thought process with average concentration and memory.  There was no suicidal ideation.  The examiner concluded that the Veteran's symptoms are somewhat better than before with increased friends and socializing. His symptoms would affect work now with making some mistakes due to lack of
concentration and having minor flashbacks at work; however, he would be able to get along with others at work especially if he worked with a small number of
people at a time.

In October 2015, a Vet Center clinician found that the Veteran was experiencing intrusive memories and flashbacks.  Vet Center records dated through May 2017 continue to reflect that the Veteran was generally doing well, and had a stable relationship with his spouse, which included taking trips together, being active with their grandchildren, and remaining active in the Red Cross.  They also threw a large BBQ party over the Fourth of July in 2016 with over 50 attendees.  There was no suicidal or homicidal ideation.

After reviewing the evidence, the Board finds that the frequency, severity, and duration of the Veteran's PTSD, and secondary depression, symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, based upon his symptoms such as exaggerated startle response, avoidance of crowds, panic attacks, trouble sleeping, depression, nightmares, intrusive thoughts, irritability, suspiciousness, defensiveness, anxiety, guilt, anger, memory loss, reclusiveness, flashbacks, avoidance of trauma triggers and activity triggers, and hypervigilance.  In regard to the Veteran's social functioning, the record reflects that he has been married for approximately 50 years to his current spouse, with whom he enjoyed activities, and maintained relationships with his children and grandchildren, as well as numerous friends.  Furthermore, while the Veteran retired in 2013 as a result of his prostate cancer, the record reflects that while he was working, his PTSD only had a mild effect on his occupational functioning insofar as his concentration would be disrupted with minor flashbacks; however, he would be able to get along with others at work especially if he worked with a small number of people at a time.  The Board further finds that the 30 percent rating is most consistent with the Veteran's GAF scores, which range from 62 to 88, reflecting mild to minimal symptoms.

The Board finds that the frequency, severity, and duration of the Veteran's psychiatric symptoms are not productive of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, although the Veteran testified in April 2017 that he experiences suicidal ideation, the Board finds that the severity, frequency, and duration of this ideation did not result in occupational and social impairment with deficiencies in most areas or even reduced reliability and productivity.  Indeed, the Veteran routinely denied suicidal ideation during his frequent psychiatric treatment throughout the ten year appeal period prior to his April 2017 Board hearing testimony.  Ultimately, the Board finds that his testimony does not demonstrate symptoms of such severity that a higher rating should be assigned since the Veteran's suicidal ideation was reported on a single occasion, and did not further limit his ability to function socially or occupationally.

In light of the evidence of record, the Board concludes that the Veteran's PTSD most nearly approximates the criteria for a 30 percent evaluation as such results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

B.  Pes Planus

The Veteran's pes planus is evaluated pursuant to DC 5276 at 0 percent from May 30, 2007, the date of service connection, and at 20 percent from August 27, 2015, the date of his most recent VA examination.

The Veteran's pes planus has been evaluated under 38 C.F.R. § 4.71a, DC 5276.  Under that code for bilateral pes planus, a 0 percent rating is warranted where there are mild symptoms relieved by built-up shoe or arch support.

A 10 percent rating is warranted where there are moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.

A 30 percent rating is warranted where there are severe symptoms with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

A 50 percent rating is warranted where there are pronounced symptoms with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Where, as here, the case involves aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  38 C.F.R. § 4.22.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59  is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Further, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Finally, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

At his April 2017 Board hearing, the Veteran acknowledged that his assigned ratings for bilateral pes planus reflect subtraction of the preservice level of disability, which is 10 percent.  See transcript, pp. 65-66; see also 38 C.F.R. § 4.22.  However, he further testified that his feet are flat, with no arch, and he has pain and spasms in his feet.  See transcript, pp. 66-67.  The Veteran's spouse also testified that "his arch protrudes to the floor.  So he's walking on the inside" of his feet.  Id., p. 66.

At his December 2007 VA examination, the examiner found that the Veteran "went into the service with pes planus," which is consistent with the Veteran's February 1966 Report of Medical History prior to service entry.  The VA examiner further recorded that the Veteran reported that he had no problems with his feet if he was not weightbearing.  However, if he weight bears for longer than a couple of hours during the day, he had swelling on both feet, with the left greater than the right.  He used boots and orthotics to assist in such symptoms.  He also reported that he has a limp at the end of the day if he has to walk for greater than 10 to 15 minutes.  

On examination, the VA examiner found "obvious pes planus with pronation, severe bilaterally....He has very rigid feet with very little motion."  It was also noted that the Veteran had no transverse arch or longitudinal arch.  There was no tenderness to palpation about the feet, and no painful motion other than at terminal dorsiflexion.  The sole of the foot had had minor tenderness on both feet, but no gross pain to palpation, manipulation, turning, or twisting.  There was callus formation.  The examiner's assessment included pes planus with medial rotation of the talus and subluxation to the first metatarsal intercuneiform joint bilaterally, with the left worse than the right, with degenerative changes.  He concluded that the Veteran's:

baseline when he went into the service was soreness and stiffness at the end of the day...which was approximately one to two days a month....The baseline I would expect a loss of between five and ten degrees of his range of motion, strength, coordination, and fatigability associated with repetitive movement flares.  The aggravation I would expect an additional loss of 20 degrees of his range of motion, strength, coordination, and fatigability associated with repetitive movement flares.

In October 2008, Dr. Orahood, a private physician, diagnosed "severe pes planus."

At his August 2015 VA examination, the Veteran reported constant pain in both feet, which was worse with weightbearing.  He used lace up boots and custom orthotics.  He could stand for less than 30 minutes and walk less than several miles.  The Veteran reported flare-ups that resulted in more pain with standing or walking too long.  Upon examination, the Veteran had pain on use and manipulation of both feet, which was accentuated on use.  There was no swelling on use and no extreme tenderness of plantar surfaces on one or both feet.  The Veteran used orthotics, which improved his condition, but such did not completely relieve his symptoms.  He also had characteristic callouses, decreased longitudinal arch height, marked deformity, marked pronation bilaterally, and inward bowing of the Achilles tendon bilaterally.  The examiner found that the Veteran's weight-bearing line did not fall over or medial to the great toe, and he did not have marked inward displacement or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  It was also noted that the Veteran had less movement than normal, pain on movement, pain on weightbearing, deformity, disturbance of locomotion, and interference with standing bilaterally.  Flare-ups resulted in the functional loss of pain that caused decreased ability to stand for greater than 30 minutes and walk for same.  The examiner noted that the Veteran's bilateral pes planus does not prevent sedentary employment, gainful employment, or employment with loose supervision or little public interaction.  In this regard, he noted that, with reasonable accommodation, no impediment to sedentary employment exists.

After reviewing the evidence, the Board finds that the Veteran's bilateral pes planus symptoms most closely approximate a 20 percent rating throughout the appeal period.  Specifically, clinicians have consistently characterized the Veteran's disability as severe, with objective evidence of painful motion.  This warrants a 30 percent rating minus the 10 percent which preexisted service, which yields a rating of 20 percent.  38 C.F.R. §§ 4.22, 4.71a, DC 5276.

However, the Veteran's pes planus symptoms are not productive pronounced flatfoot.  In this regard, the evidence fails to show extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet, or symptoms that are not improved by orthopedic shoes or appliances.  Specifically, while the August 2015 VA examiner noted that the Veteran's orthotics do not completely relieve his symptoms, they do improve them.  Consequently, a rating in excess of 20 percent for pes planus is not warranted.

C.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his PTSD and pes planus symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

Moreover, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD and pes planus; however, the Board finds that his symptomatology has been stable throughout the period on appeal. Therefore, assigning staged ratings for such disabilities is not warranted. 

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In adjudicating the initial rating claims herein, the Board has resolved all doubt in the Veteran's favor, which has resulted in a partial awards for his pes planus.  However, to the extent that further higher ratings are denied herein, the Board finds that the preponderance of the evidence is against such ratings.  Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claims for higher initial ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

ORDER

The appeal pertaining to the issue of entitlement to service connection for hypertension is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a disorder of the toes of the right foot is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a disorder of the toes of the left foot is dismissed.

Service connection for a TBI is denied.

Service connection for right upper extremity peripheral neuropathy is denied.

Service connection for left upper extremity peripheral neuropathy is denied.

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating of 20 percent, but no higher, for pes planus is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran appropriate notice as to the information and evidence necessary to substantiate his claims for service connection for mid- and low back, bilateral knee, and bilateral ankle disorders, which have been claimed, in part, as secondary to his service-connected pes planus.

With regard to the Veteran's claim for service connection for headaches, he contends that he had severe, frequent headaches prior to entering service, which increased to continual headaches when he came out of service.  His service treatment records confirm that he reported experiencing frequent or severe headaches in his February 1966 Report of Medical History prior to entry to service.  Thereafter, in September 1966, the Veteran complained of a headache in the context of treatment for a URI, but reported that such had been present for 2 months.  Similarly, in February 1967, he reported that he was bothered by occipital headaches in the morning and afternoon.  However, he denied experiencing frequent or severe headaches his May 1968 separation Report of Medical History.  Furthermore, the service clinician did not diagnose headaches in the Veteran's May 1968 separation Report of Medical Examination.  Even so, his post-service treatment records beginning in 2000 reflect ongoing treatment for chronic headaches with the notation of migraine headaches on a single occasion in August 2015.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion so as to determine the nature and etiology of his headaches. 

With respect to sleep apnea, the Veteran contends that he had never had anyone tell him that he snored before entering service, but that after service he wakes himself up when he stops breathing.  Additionally, the Veteran's spouse testified that the Veteran snored when he returned home from service.  The Veteran has a July 1999 diagnosis of moderately severe obstructive sleep apnea syndrome from Dr. Jacobsen, an August 1999 diagnosis of obstructive sleep apnea syndrome from Dr. Jackson, and a November 2005 diagnosis of sleep apnea from Dr. James.  Thus, remand is required in order to obtain a medical opinion as to the likelihood of a relationship between the Veteran's service and his diagnosed sleep apnea syndrome.

With respect to bilateral hand tremors, the Veteran contends that his hand tremors started shortly after service.  His spouse testified that she observed the same.  The Veteran further reported that he believes that his bilateral hand tremors are due to his exposure to herbicide agents in Vietnam.  In November 2003, Dr. James found that the Veteran has "some trembling of his hands that he has noticed for several months," which is "probably an early intention tremor."  Dr. James diagnosed an intention tremor in June 2008, and a VA clinician diagnosed essential tremors in February 2009.  Thus, remand is required in order to obtain a medical opinion as to the likelihood of a relationship between the Veteran's service and his bilateral hand tremors.  

With respect to mid- and low back disorders, the Veteran contends that he had some back sprains in service, and that his back still bothered him when he left service.  He further testified that he was treated by massage therapists and chiropractors after separating from service.  The Veteran also reported that he reinjured his back after service in 1999 by moving heavy things, and has a VA diagnosis of arthritis.  The Veteran's spouse testified that the Veteran received chiropractor treatments for his back "right after service."  She also asserted that his back is secondary to pes planus because it affects his gait.  

The Veteran's service treatment records include multiple reports of back injuries, including a December 1966 report of pain in his mid-back which had existed off and on for about six months, diagnosed as back strain, and an August 1967 diagnosis of acute back strain while carrying an item, with an order for "absolute bedrest."  The Veteran denied recurrent back pain in his May 1968 Report of Medical History at separation from service, and the clinician in the May 1968 Report of Medical Examination found that his spine and other musculoskeletal system was normal.  

After service, in November 1993-prior to his post-service injury-the Veteran reported having back pains to Dr. Reynolds.  In July 1999, pursuant to an insurance claim for a work-related low back injury, the Veteran reported that "my back has been doing well for many years."  In October 1999, Dr. Lembke found that "at this time it appears that this patient's condition has returned to preinjury status.  He still experiences some mild impairment in his lower back, which is similar in nature to that which was present prior to the 7/16/99 injury....No permanent impairment of his lower back is present as a result of the 7/16/99 injury."  In May 2001, Dr. Lembke recorded that the Veteran "described having moderate mid-thoracic symptoms of an intense soreness nature.  This originally began several months ago."  In September 2001, Dr. Lembke diagnosed fixation, tenderness, and joint dysfunctions in the Veteran's thoracolumbar spine.  In July 2004, Dr. Robinson found "mild loss of range of motion" of the Veteran's back.  In October 2008, Dr. Edmonds diagnosed a spine strain/sprain.  In light of the foregoing, remand is required in order to obtain a medical opinion as to the likelihood of a relationship between the Veteran's service and his mid- and low back disorders, and between his service-connected pes planus and his mid- and low back disorders.  

With respect to bilateral lower extremity peripheral neuropathy, as discussed in the decision above, the medical opinions of record reflect that such condition is not related to the Veteran's prostate cancer or his exposure to herbicide agents.  However, the Board observes that, in August 2008, Dr. Edmonds wrote that the Veteran was "very sore again to the lower spine radiating to the right knee after moving furniture over the past few days."  As the Veteran's claims for service connection for mid- and low back disorders are remanded herein, the Board finds that these issues are inextricably intertwined, and an opinion as to secondary service connection of the bilateral lower extremity peripheral neuropathy by the claimed back disorders is warranted.  

With respect to bilateral knee disorders, the Veteran contends in his April 2017 Board hearing testimony that he had no knee injury in service, and has not been diagnosed with a knee disorder.  However, he testified that "the flatter your feet go, the more your ankles rotate in, and that twists your knees."  The Veteran reported that he has pain and limited range of motion in his knees, which began after service due to his pes planus and its impact on his gait.  

The Veteran's service treatment records include his February 1966 Report of Medical History, wherein he reported having a "'trick' or locked knee," and the clinician recorded "prior mild ache, left knee, no diagnosis/treatment/disability."  In December 1966, the Veteran sought treatment for pain in his right knee, and reported a history of knee trouble; the clinician determined that the examination was within normal limits, and diagnosed arthralgia.  In his May 1968 Report of Medical History at separation, the Veteran again reported having a "'trick' or locked knee."  The May 1968 Report of Medical Examination included the clinician's finding that the Veteran's lower extremities and other musculoskeletal system was normal.  

After service, in March 1995, Dr. Reynolds recorded that the Veteran had tripped on his left knee, and had an abrasion and laceration on his right knee.  In light of the foregoing, remand is required in order to obtain a medical opinion as to the likelihood of a relationship between the Veteran's service and his bilateral knee disorders, and between his service-connected pes planus and his bilateral knee disorders. 

With respect to bilateral ankle disorders, the Veteran contends that his ankles are "folding in" because of the way his pes planus affects his gait.  The Veteran's spouse testified that the Veteran has no cartilage in one ankle, only a little bit left in the other ankle, and limited range of motion.  

The Veteran's service treatment records include a January 1966 pre-service diagnosis of "medial rotation of talus" per x-rays.  After service, Dr. Orahood recorded the Veteran's report of "bilateral ankle pain from flat feet....This has been present for approx. 30 years" in May 2004; found that the "ankle pain has diminished since wearing the orthotics" for pes planus in June 2004; and diagnosed "suspected arthritis" of the left ankle in July 2004.  In September 2004, Dr. Kocamik diagnosed minor degenerative changes of the left ankle.  Also in September 2004, Dr. Davitt administered a left ankle x-ray and diagnosed very mild spurring at the lateral aspect of the subtalar joint, with impingement.  Thus, remand is required in order to obtain a medical opinion as to the likelihood of a relationship between the Veteran's service and his bilateral ankle disorders, and between his service-connected pes planus and his bilateral ankle disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice as to the information and evidence necessary to substantiate a secondary service connection claim in light of his allegation that his mid- and low back, bilateral knee, and bilateral ankle disorders are secondary to his service-connected pes planus.

2.  Forward the record to an appropriate medical professional to render an etiological opinion as to the Veteran's headaches.  The need for an examination is left to the discretion of the clinician selected to write the opinion.  After reviewing the record, please address the below inquiries:

(A)  Please identify all diagnoses referable to the Veteran's headaches.

(B)  Please opine as to whether there is clear and unmistakable evidence that any diagnosed headache disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that a headache disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of a headache disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a headache disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's in-service complaints of headaches in September 1966 and February 1967.   The examiner should also indicate whether migraine headaches manifested within one year of the Veteran's service discharge in May 1968, i.e., by May 1969, and, if so, please describe the manifestations.  

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

3.  Forward the record to an appropriate medical professional to render an etiological opinion as to the Veteran's sleep apnea.  The need for an examination is left to the discretion of the clinician selected to write the opinion.  After reviewing the record, please opine whether the Veteran's currently diagnosed sleep apnea syndrome is at least as likely as not (i.e., 50 percent probability or greater) related to his military service, which includes consideration of his and his spouse's report that they first noticed that he snored upon his discharge from service and the diagnosis of sleep apnea in 1999. 

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

4.  Forward the record to an appropriate medical professional to render an etiological opinion as to the Veteran's bilateral hand tremors.  The need for an examination is left to the discretion of the clinician selected to write the opinion.  After reviewing the record, please opine whether the Veteran's currently diagnosed bilateral hand tremors are at least as likely as not (i.e., 50 percent probability or greater) related to his military service, to include his presumed exposure to herbicide agents in Vietnam.

In making these determinations, please consider Dr. James' November 2003 finding that the Veteran has "some trembling of his hands that he has noticed for several months," which is "probably an early intention tremor."  Please also consider Dr. James' diagnosis of an intention tremor in June 2008, a VA clinician's diagnosis of essential tremors in February 2009, and the Veteran's lay statements.

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

5.  Forward the record to an appropriate medical professional to provide an examination and render an opinion as to the etiology of the Veteran's mid- and low back disorder, to include any associated bilateral lower extremity radiculopathy and/or neuropathy.  The need for an examination is left to the discretion of the clinician selected to write the opinion.  After reviewing the record, please address the following inquiries:

(A)  Please identify all disorders of the mid and/or low back.

(B)  Please opine whether the Veteran's current mid- and/or low back disorder is at least as likely as not (i.e., 50 percent probability or greater) related to his military service, to include his December 1966 and August 1967 diagnoses of back strain therein.

(C)  Please opine whether the Veteran's current mid- and/or low back disorder is at least as likely as not (i.e., 50 percent probability or greater) caused by his pes planus.

(D)  Please opine whether the Veteran's current mid- and low back disorder is at least as likely as not (i.e., 50 percent probability or greater) aggravated by his pes planus.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In making these determinations, please consider:

* the December 1966 report of pain in his mid-back which had existed off and on for about six months, diagnosed as back strain;

* an August 1967 diagnosis of acute back strain while carrying an item, with an order for "absolute bedrest;"

* the May 1968 Report of Medical History at separation from service wherein the Veteran denied recurrent back pain;

* the May 1968 Report of Medical Examination wherein the clinician found that his spine and other musculoskeletal system were normal;

* a November 1993 record from Dr. Reynolds in which the Veteran reported having back pains;

* a July 1999 report from the Veteran, pursuant to an insurance claim for a work-related low back injury, that "My back has been doing well for many years.";

* treatment records from Dr. Lembke dated October 1999, May 2001, and September 2001 (described above);

* a July 2004 diagnosis by Dr. Robinson of "mild loss of range of motion" of the back; and

* an October 2008 diagnosis of spine strain/sprain by Dr. Edmonds.

(E)  If a back disorder is found to be related to the Veteran's service and/or his pes planus, please offer an opinion as to whether such disorder results in associated bilateral lower extremity radiculopathy and/or neuropathy.  If not, please offer an opinion as to whether the Veteran's bilateral lower extremity peripheral neuropathy is caused or aggravated by his back disorder.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In making this determination, please consider Dr. Edmonds' August 2008 finding of radiating soreness from the lower spine to the right knee, as well as the Veteran's lay statements.

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

6.  Forward the record to an appropriate medical professional to render an etiological opinion as to the Veteran's bilateral knee disorders.  The need for an examination is left to the discretion of the clinician selected to write the opinion.  After reviewing the record, please address the below inquiries:

(A)  Please identify all diagnosed left and/or right knee disorders. 

(B)  Please opine whether a left and/or right knee disorder is at least as likely as not (i.e., 50 percent probability or greater) related to his military service, to include his December 1966 diagnosis of right knee arthralgia.

(C)  Please opine whether a left and/or right knee disorder is at least as likely as not (i.e., 50 percent probability or greater) caused by his pes planus.

(D)  Please opine whether a left and/or right knee disorder is at least as likely as not (i.e., 50 percent probability or greater) aggravated by his pes planus.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In making these determinations, please consider:

* the February 1966 Report of Medical History, wherein he reported having a "'trick' or locked knee," and the clinician recorded "prior mild ache, left knee, no diagnosis / treatment / disability."

* the December 1966 report of pain in his right knee, with a reported history of knee trouble, wherein the clinician determined that the examination was within normal limits and diagnosed arthralgia.

* the May 1968 Report of Medical History at separation, in which the Veteran again reported having a "'trick' or locked knee."

* the May 1968 Report of Medical Examination, where the clinician found that the Veteran's lower extremities and other musculoskeletal system were normal.

* Dr. Reynolds' March 1995 report that the Veteran had tripped on his left knee, and had an abrasion and laceration on his right knee.

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

7.  Forward the record to an appropriate medical professional to render an etiological opinion as to the Veteran's bilateral ankle disorders.  The need for an examination is left to the discretion of the clinician selected to write the opinion.  After reviewing the record, please address the below inquiries:

(A)  Please identify all diagnosed left and/or right ankle disorders.
(B)  Please opine whether a left and/or right ankle disorder is at least as likely as not (i.e., 50 percent probability or greater) related to his military service.

(C)  Please opine whether a left and/or right ankle disorder is at least as likely as not (i.e., 50 percent probability or greater) caused by his pes planus.

(D)  Please opine whether a left and/or right ankle disorder is at least as likely as not (i.e., 50 percent probability or greater) aggravated by his pes planus.  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In making these determinations, please consider:

* the January 1966 pre-service diagnosis of "medial rotation of talus" per x-rays.

* Dr. Orahood's May 2004 record of the Veteran's report of "bilateral ankle pain from flat feet....This has been present for approx. 30 years."

* Dr. Orahood's June 2004 finding that the "ankle pain has diminished since wearing the orthotics" for pes planus.

* Dr. Orahood's July 2004 diagnosis of "suspected arthritis" of the left ankle.

* Dr. Kocamik's September 2004 diagnosis of "minor degenerative changes" of the left ankle.

* Dr. Davitt's diagnosis, per x-rays, of very mild spurring at the lateral aspect of the subtalar joint, with impingement.

A rationale for any opinion offered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what additional evidence (if any) would be necessary before an opinion could be rendered.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


